Citation Nr: 9923480	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
July 1968.  

This appeal arises from an April 1996 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  


FINDINGS OF FACT

1. The veteran served in Vietnam.  

2.  The veteran did not engage in combat in Vietnam.  

3.  The veteran's claim that he has PTSD due to service is 
not accompanied by any medical evidence to support that 
allegation.

4.  The veteran's claim for service connection for PTSD is 
not plausible.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for PTSD is whether the veteran has 
presented a well-grounded claim.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  

Service medical records are devoid of findings, diagnoses or 
treatment for PTSD or  any other psychiatric disorder.  
Clinical evaluation on induction and separation examinations 
revealed the psychiatric system to be normal.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was as a cook.  He is noted to 
have received a National Defense Service Medal, a Vietnam 
Service Medal, a Vietnam Campaign Medal, a Good Conduct Medal 
and a Bronze Star Medal. 

After service, the veteran was referred for intake at the 
Cambria County Mental Health Clinic.  He underwent intake in 
March 1994 for anxiety symptoms and depression.  In 
December 1994, he was terminated from the program due to his 
failure to engage in outpatient appointments despite numerous 
efforts to engage him in outpatient psychotherapy.  It was 
determined that there was no evidence that the veteran had a 
severe psychiatric impairment that would necessitate 
involuntary involvement in outpatient treatment.  The 
diagnoses at termination were depressive disorder and alcohol 
dependence.  

The veteran was seen at the VA mental health clinic for 
alcohol dependency in January 1995.  In June 1995, he was 
referred to the VA psychiatric clinic.  The impression was 
chronic alcohol dependency and rule out chronic 
schizophrenia.  He was admitted to the detoxification and 
rehabilitation program.  

In October 1995, the veteran underwent a VA examination.  He 
complained of a long history of anxiety attacks.  He related 
that he was taunted by two soldiers during boot camp and that 
he seemed unable to shake the taunting in his mind.  Mental 
status examination revealed the veteran to be alert and 
cooperative.  He had poor eye contact.  His speech was 
coherent and goal directed.  He related that he had periods 
of panic wherein he became quite fearful and thought he was 
losing it.  He related that he had mood changes.  There was 
no cognitive impairment.  Judgment appeared intact.  The 
diagnoses were alcohol dependence, panic disorder by history, 
bipolar disorder by history, paranoid personality and rule 
out alcohol paranoia.  

The veteran provided a stressor statement in November 1995.  
He related that he was sexually harassed by two servicemen 
during basic training and for approximately nine months prior 
to his volunteering to serve in Vietnam.  While in Vietnam, 
during the TET Offensive of 1968, he related that while 
returning in a convoy from Saigon, they were shelled and 
required to take cover in a fort of some kind while the 
firefight was going on.  While he was sitting in the fort, 
two dead Vietnamese were pulled into the fort and laid beside 
him.  One had his head blown off and the other's stomach was 
gone.  He also related that when he was serving chow in the 
field (he was a cook), men were shot out of the chow line.  
He submitted another stressor statement in January 1996, 
again relating the same stressors, indicating that he was 
sexually and mentally abused by three servicemen and provided 
the name of these servicemen who he alleged had sexually and 
mentally abused him.  

In June 1996, the veteran underwent a VA PTSD examination.  
He reported no problems before and during basic training and 
reported working as an infantry cook in Vietnam.  He also 
related that he witnessed two Vietnamese killed.  The 
examiner stated that he could not get anything from the 
history and review of the veteran's claims folder regarding 
any catastrophic event other than being in Vietnam.  The 
examiner stated that there was a lengthy C and P examination 
performed by him in October 1995 with no mention of his PTSD 
claims.  The veteran, however, stated that someone told him 
he should apply for PTSD since he continued to have trouble 
with paranoid behavior.  The veteran was said to think people 
were talking and laughing about him.  He also reported 
depression and anxiety attacks.  The examiner indicated that 
the veteran was defensive and angry at insinuations/remarks 
regarding his drinking.  He also blamed psychiatrists for not 
being able to help him for his anxiety and depression.  It 
was noted that he received Social Security disability 
benefits for depression, alcohol dependence and paranoid 
personality.  Mental status examination revealed the 
veteran's speech to be clear, coherent and goal-directed.  He 
related that he had thoughts about people talking about him 
and calling him names.  He related nightmares of Vietnam and 
of waking up in night sweats.  His mood was depressed.  He 
appeared quite relaxed throughout the interview.  He lacked 
insight regarding his drinking.  He was in denial about his 
drinking.  He was oriented to place, time and date and his 
recent and remote memory was fairly good.  The diagnoses were 
paranoid personality, dysthymia (chronic depression) and 
alcohol dependence.  The examiner stated that there was no 
DSM III-R evidence of PTSD.  

VA outpatient records from June 1995 to September 1997 were 
associated with the claims folder.  He received treatment 
throughout that period for what was described as dysthymia, 
paranoid personality disorder, chronic schizophrenia and 
borderline personality disorder.  There was no diagnosis of 
PTSD.  

In September 1997, the veteran provided personal hearing 
testimony before a hearing officer at the RO.  He testified 
that his primary duty during Vietnam was as an infantry cook.  
He was stationed at Ku Chi during the TET Offensive of 1968.  
He related that there was sniper and mortar fire all day 
long.  He never treated the wounded or returned fire.  He 
related that he had nightmares of seeing two Vietnamese 
killed, one with his face blown off and the other with his 
stomach blown away.  He stated this occurred during a convoy 
returning from Saigon to Ku Chi.  No servicemen were killed.  
He also indicated that he saw servicemen wounded in the chow 
line.  He testified that he had nightmares but no flashbacks.  
He related that he did a lot of daydreaming.  He also related 
stressors of harassment by certain guys who pulled his 
underwear down and called him names such as "queer and 
fag."  

In March 1998, the veteran underwent a VA examination.  The 
examiner noted that the medical records and the veteran's 
claims folder had been reviewed.  He also indicated that the 
stressors used were the same stressors related during the 
veteran's September 1997 personal hearing.  Mental status 
examination revealed the veteran to be cooperative, oriented, 
but somewhat inconsistent in relating his history.  
Persistent themes throughout the interview centered around 
alcohol use and what others thought of him, specifically, 
whether or not he was gay.  He denied being so.  He related a 
preoccupation with death, but indicated that the medication 
he used dampened the anxiety he had connected with death and 
dying.  He related that his symptoms never went into 
remission, indicating that some days were worse than others 
with the themes of the aforementioned Vietnam experiences and 
harassment by fellow soldiers being paramount.  He denied 
auditory hallucinations.  Although not suicidal at the time 
of the examination, he reported a history of significant 
suicidal ideation.  Panic attacks existed and consisted of 
increased heartbeat and breathing and feelings of being 
shaky.  He had no sleep difficulty patterns.  He denied 
spontaneous crying spells and anhedonia.  The diagnoses were 
alcohol dependency by history, panic disorder, paranoid 
personality and bipolar disorder by history.  The examiner 
stated that the breadth of reported symptomatology was not 
enough to  justify a diagnosis of PTSD.  

Service connection will be granted for a disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997).  See 
Zarycki v. Brown, 6 Vet.App. 91, 97 (1993).  In the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

In this case, the veteran claims that he has PTSD due to his 
active duty service.  He claims that he has stressors related 
to combat and stressors related to basic training.  However, 
he has not met the first prong necessary to establish a well-
grounded claim.  He has presented evidence of psychiatric 
treatment, but none of the examiners has diagnosed him with 
PTSD.  He has been diagnosed variously with depressive 
disorder, alcohol dependence, anxiety, dysthymia, paranoid 
personality disorder, chronic schizophrenia, bipolar disorder 
and borderline personality disorder.  In light of all of 
these various diagnoses, he has not presented evidence of one 
examiner who has diagnosed him with PTSD.  In fact, the most 
recent VA examiner during an examination in March 1998 stated 
that the symptomatology was not enough to justify a diagnosis 
of PTSD.  Here, the only indication that the veteran has PTSD 
caused as a result of service is the veteran's own assertion.  
This assertion is not supported by the medical evidence of 
record.  It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  (See also 
Moray v. Brown, 5 Vet.App. 21 (1993) wherein the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) commented that lay assertions of medical causation will 
not suffice initially to establish a well-grounded claim).  
Further, Congress specifically limited entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Therefore, since the 
veteran has not met the first element to well ground a claim 
for service connection, the claim is not well grounded and 
service connection for PTSD is not warranted. 

In making this determination, the Board has considered the 
veteran's hearing testimony.  As noted above, however, he is 
not competent to offer a medical diagnosis.  



ORDER

Service connection for PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

